Goodrich, P. J. (dissenting):
I dissent. The plaintiff recovered a verdict for $1,500 in an action for damages for a personal injury. The court, at the trial, granted a motion for a new trial unless the plaintiff stipulated to reduce the recovery to $600. The plaintiff refusing thus to stipulate, the court set aside the verdict and granted the motion for a new trial and the plaintiff appeals from the order.
*474I think it is evident from an examination of the evidence that the court, Mr. Justice Maddox presiding, fairly exercised its discretion, and with such an exercise of discretion I am not inclined to interfere.
Order reversed and judgment directed upon the verdict, with costs.